            Case 2:13-cr-20070-DDC Document 356 Filed 03/16/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                Plaintiff,

v.
                                                                Case No. 13-20070-01-DDC
DERRICK L. FREEMAN (01),

            Defendant.
_______________________________________

                                 MEMORANDUM AND ORDER

        Defendant Derrick L. Freeman filed a pro se1 “Motion for A 90-Day Extension To File A

Second or Successive 28 USC 2255 Petition” (Doc. 333). This request skids into several

jurisdictional guardrails. Concluding that his motion is unripe or otherwise beyond the court’s

jurisdictional reach, the court dismisses the motion for lack of subject matter jurisdiction.

        I.      Background

        On October 21, 2013, Mr. Freeman pleaded guilty to (1) conspiracy to commit

interference with interstate commerce by threat or violence violating 18 U.S.C. §§ 1951, 2; (2)

taking a motor vehicle by force, violence and intimidation with intent to cause death or serious

bodily harm violating 18 U.S.C. §§ 2119, 2; and (3) being a felon in possession of a firearm

violating 18 U.S.C. §§ 922(g)(1), 924(a)(2). See Doc. 95 at 1–6; see also Doc. 96 at 1. The

court sentenced Mr. Freeman to 300 months in prison. Doc. 158 at 3. He did not appeal. Doc.

223 at 1.


1
        Because Mr. Freeman filed this motion pro se, the court construes his filings liberally and holds
them to “a less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d
1106, 1110 (10th Cir. 1991). But the court does not become an advocate for the pro se party. See Hall,
935 F.2d at 1110. Mr. Freeman’s pro se status does not excuse him from complying with the court’s rules
or facing the consequences of noncompliance. See Ogden v. San Juan Cnty., 32 F.3d 452, 455 (10th Cir.
1994).
         Case 2:13-cr-20070-DDC Document 356 Filed 03/16/21 Page 2 of 6




       On November 16, 2015, Mr. Freeman filed a Motion under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence (Doc. 231). The motion sought relief based on alleged denial of

his due process rights and Mr. Freeman’s attorney’s alleged failure to file an appeal at his

request. See id. at 4–8. The court denied the motion because (1) Mr. Freeman failed to file it in

a timely fashion, and (2) he did not make a substantial showing of the denial of a constitutional

right. Doc. 270 at 5–6. On September 10, 2017, Mr. Freeman sought a certificate of

appealability from the Tenth Circuit under 28 U.S.C. § 2253(c)(1)(B) to appeal the district

court’s decision denying his § 2255 motion. Doc. 271 at 1. The Tenth Circuit denied a

certificate of appealability and dismissed the appeal. Doc. 280 at 5.

        On August 7, 2020, Mr. Freeman filed a “Motion For A 90-Day Extension To File A

Second or Successive 28 USC 2255 Petition” (Doc. 333). Mr. Freeman asserts that he intends to

seek relief based on a new rule of constitutional law announced in United States v. Davis, 139 S.

Ct. 2319 (2019). Doc. 333 at 1–2. Mr. Freeman asserts that given Davis, his sentence under 18

U.S.C. § 924(c) “is now void.” Id. at 2. Mr. Freeman acknowledges that the time to file a

second or successive § 2255 motion has expired but moves the court to extend his deadline to

file a second or successive § 2255 motion because several impediments prevented him from

filing in a timely fashion. Id. at 1–2. He explains that those impediments include a mailroom

mix-up, COVID-19 lockdowns, and lack of access to the prison law library. See id. at 1; Doc.

338 at 1–2. The government filed a Response (Doc. 337). And Mr. Freeman filed a Reply (Doc.

338) and also a “Motion to Compel Judgment” (Doc. 355) that the court liberally construes as

asking the court to rule on his now-ripe “Motion for A 90-Day Extension.”

       The court now analyzes whether the motion to extend falls within its jurisdictional limits.




                                                 2
         Case 2:13-cr-20070-DDC Document 356 Filed 03/16/21 Page 3 of 6




       II.     Discussion

       Federal law authorizes criminal defendants to seek post-conviction relief under 28 U.S.C.

§ 2255. But requests for relief under that statute face strict procedural requirements, including a

limitations period. See 28 U.S.C. § 2255(f). Second or successive motions face further

requirements. See 28 U.S.C. § 2255(h); see also In re Cline, 531 F.3d 1249, 1250 (10th Cir.

2008). Here, Mr. Freeman styles his pro se motion as one seeking to extend the filing deadline

for § 2255 motions. Doc. 333 at 1. The court considers the alternative ways it might liberally

construe Mr. Freeman’s request. Ultimately, whether the court construes it as a (1) motion to

extend the limitations period, (2) motion for equitable tolling, or (3) motion to vacate, set aside

or correct under § 2255, the outcome is the same: the court must dismiss Mr. Freeman’s motion

for lack of subject matter jurisdiction. The court now explains why.

       A. Motion to Extend the Filing Deadline

       Mr. Freeman moves the court to extend his deadline to file a second or successive § 2255

motion. But the court lacks the authority to extend the deadline for a prisoner to bring a § 2255

motion. See Washington v. United States, 221 F.3d 1354, 1354 (10th Cir. 2000) (reasoning that

“any extension of this time period contravenes Congress’ clear intent to accelerate the federal

habeas process” and holding that the district court did not abuse its discretion in denying

defendant’s request for an extension of the AEDPA statute of limitations). Here, Congress chose

not to confer power for the court to grant a simple extension of Mr. Freeman’s deadline to file

his § 2255 motion.

       Moreover, that deadline already has passed. The court thus considers whether Mr.

Freeman’s pro se motion is better construed as one for equitable tolling, and if so, whether the

court has subject matter jurisdiction to consider it.



                                                  3
         Case 2:13-cr-20070-DDC Document 356 Filed 03/16/21 Page 4 of 6




       B. Motion for Equitable Tolling

       Since the relevant deadline here already had expired before Mr. Freeman filed his

motion, the request to extend his filing deadline appears more like a motion to apply the doctrine

of equitable tolling to his failure to meet the deadline. The court thus liberally construes Mr.

Freeman’s pro motion as one seeking equitable tolling.

       “It is well established in this Circuit that AEDPA’s one-year limitations period is not

jurisdictional but is, instead, subject to equitable tolling.” United States v. Verners, 15 F. App’x

657, 659 (10th Cir. 2001). But courts cannot consider a request for equitable tolling absent an

actual § 2255 motion. The “question of equitable tolling is ripe for adjudication only when a §

2255 motion has actually been filed and the statute of limitations has been raised by the

respondent or the court sua sponte.” Id. at 660; see also United States v. Daniels, 191 F. App’x

622, 622 (10th Cir. 2006) (affirming district court’s dismissal of defendant’s motion to file a §

2255 motion out of time for lack of jurisdiction because the defendant had not yet filed his actual

§ 2255 motion); United States v. Lucero, No. 07-20122-03-KHV, 2010 WL 5069570, at *1 (D.

Kan. Dec. 7, 2010) (“Because defendant has not yet filed a Section 2255 motion, any request for

the Court to grant an extension under the doctrine of equitable tolling is not ripe.”).

       When a motion to toll or extend the time to file a § 2255 motion lacks a corresponding §

2255 motion, the court may (1) dismiss the motion as unripe, or (2) recharacterize it as a § 2255

motion. See, e.g., United States v. McGoff-Lovelady, No. 06-20060-03-JWL, 2008 WL 544237,

at *2–3 (D. Kan. Feb. 22, 2008) (first noting that when “a motion for extension of time is filed

without a § 2255 already being filed, the courts have discretion between either dismissing the

motion or recharacterizing the motion as a § 2255 motion” and then recharacterizing defendant’s

motion for extension of time as defendant’s first § 2255 motion where defendant’s filings,



                                                  4
         Case 2:13-cr-20070-DDC Document 356 Filed 03/16/21 Page 5 of 6




“liberally construed, can arguably be interpreted as a claim of ineffective assistance of counsel”);

United States v. Bedolla, No. 04-40001-01-SAC, 2008 WL 2949565 at *1 (D. Kan. July 30,

2008) (dismissing motion for extension of time to file a § 2255 motion for lack of jurisdiction

after declining to recharacterize it as a § 2255 motion).

       Here, Mr. Freeman has yet to file a § 2255 motion that corresponds to his request about

the filing deadline. And the content of the request cautions against construing it as a § 2255

motion. Mr. Freeman’s motion merely forecasts a future request for relief under § 2255. See

Doc. 333 at 1. Although the motion here previews the arguments that Mr. Freeman intends to

raise in his future § 2255 motion, it does not present those arguments with any meaningful detail.

See id. at 1–2. Mr. Freeman’s motion cannot be liberally construed as a collateral attack on his

sentence. So, the court cannot construe Mr. Freeman’s motion as one under § 2255. Instead, the

court simply dismisses it as unripe.

       In this case, this distinction makes little difference. “Before a federal prisoner may file a

second or successive motion under § 2255, the prisoner must first obtain an order from the

appropriate court of appeals authorizing the district court to consider the motion.” In re Cline,

531 F.3d at 1250 (first citing 28 U.S.C. § 2244(b)(3)(A); then citing 28 U.S.C. § 2255(h)). Mr.

Freeman has not received that authorization from the Tenth Circuit. So even if the court

construed his motion here as a § 2255 motion, the court still lacks subject matter jurisdiction.

       III.    Conclusion

       Mr. Freeman asks the court to extend a filing deadline that already has passed and which

the court lacks authority to extend in the first place. Even when construed as a motion for

equitable tolling, the request arrives as an unripe request. Because Mr. Freeman has not yet filed

a motion under § 2255, his request for equitable tolling of filing deadline is premature. And the



                                                  5
         Case 2:13-cr-20070-DDC Document 356 Filed 03/16/21 Page 6 of 6




court lacks jurisdiction to consider a second or successive § 2255 motion unless the Court of

Appeals grants defendant authority to file that motion—and it has not yet done so here. For

these reasons, the court dismisses his motion for lack of subject matter jurisdiction.

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant Derrick L.

Freeman’s “Motion to Compel Judgment” (Doc. 355) is granted.

       IT IS FURTHER ORDERED BY THE COURT THAT defendant Derrick L.

Freeman’s “Motion For A 90-Day Extension To File A Second or Successive 28 U.S.C. 2255

Petition” (Doc. 333) is dismissed for lack of subject matter jurisdiction.

       IT IS SO ORDERED.

       Dated this 16th day of March, 2021, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 6
